COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Trenton Garrett v. Texas 18th U.S. District Representative Sheila
                          Jackson Lee

Appellate case number:    01-21-00498-CV

Trial court case number: 1173525

Trial court:              County Civil Court at Law No. 1 of Harris County

        Appellant Trenton Garrett filed a notice of appeal of the trial court’s September 9, 2021
order granting appellee’s motions to dismiss. The clerk’s record filed in this Court includes his
“Statement of Inability to Afford Payment of Court Costs or an Appeal Bond.” The clerk’s
record does not reflect that any motion to require appellant to pay costs or any contest to
appellant’s declaration was filed. See TEX. R. CIV. P. 145(f). In addition, appellant filed in this
Court a “Statement of Inability to Afford Payment of Court Costs or an Appeal Bond.” After
consideration of documents filed in this proceeding, the Clerk of this Court is directed to make
an entry in this Court’s records that appellant is allowed to proceed on appeal without payment
of costs. See TEX. R. CIV. P. 145(a); TEX. R. APP. P. 20.1.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss__________
                             Acting individually


Date: September 28, 2021